Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites “detecting a layer one (L1) event associated with at least one of a primary cell (PCell) serving the UE or a primary secondary cell (PSCell) serving the UE; triggering, in response to detecting the L1 event, a beam recovery procedure for at least one of the PCell or the PSCell, wherein triggering the beam recovery procedure includes transmitting a reconfiguration request via an additional secondary cell (SCell) to reconfigure at least one beam for at least one of the PCell or the PSCell; receiving request information via the additional SCell requesting identification information of the at least one beam to reconfigure; transmitting the requested identification information of the at least one beam; receiving, in response to transmitting the requested identification information, reconfiguration information for the at least one beam.”  Independent claims 11, 19 and 25 recite similar limitations.  The prior art of record, either alone or in combination, does not teach these limitations.
Zhu et al. (US 2021/0058130) teaches a beam failure recovery method (See Abstract), wherein a beam failure (i.e., L1 event) is detected in association with a PCell (“all of the beams from Pcell fail” – See [0082]).  Zhu teaches triggering, in response to detecting the L1 event, a beam recovery procedure for at least one of the PCell or the PSCell, wherein triggering the beam recovery procedure includes transmitting a reconfiguration request via an additional secondary cell (“the beam failure recovery of the Pcell can be alternatively performed by the process shown in FIG. 6. In particular, in the condition that all of the beams to Pcell fail but at least one beam to Scell is still working, the remote unit may send the beam failure recovery request message to Scell via the working beam(s) of the Scell. In this case, the roles of Pcell and Scell are reversed” – See [0083]).  Zhu does not teach the UE “receiving request information via the additional SCell requesting identification information of the at least one beam to reconfigure; transmitting the requested identification information of the at least one beam; receiving, in 
Agiwal et al. (US 2021/0068162), Zhang et al. (US 2019/0306924), Wu et al. (US 2020/0413469) and Deogun et al. (US 2020/0404638) all disclose methods for recovering from a beam failure in a primary cell (See Agiwal at [0012], Zhang at [0159], Wu at [0038] and [0044] and Deogun at [0052]), but similarly lack any teaching of “receiving request information via the additional SCell requesting identification information of the at least one beam to reconfigure; transmitting the requested identification information of the at least one beam; receiving, in response to transmitting the requested identification information, reconfiguration information for the at least one beam.”
These limitations in combination with the other limitations of the independent claims are not taught in the prior art.  Accordingly, Claims 1-30 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/               Primary Examiner, Art Unit 2478